         Case 1:17-cv-04950-LGS Document 98 Filed 04/01/19 Page 1 of 1
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     April 1, 2019

BY ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     Securities and Exchange Commission v. Renwick Haddow,
               17 Civ. 4950 (LGS)

Dear Judge Schofield:

        The United States writes pursuant to the Court’s July 19, 2018 Order (Dkt. No. 90) and
January 28, 2019 Order (Dkt. No. 95) to provide the Court with a brief update regarding the related
criminal case, United States v. Renwick Haddow, 17 Mj. 4939. The Government apologizes for
the belated nature of this submission.

        The criminal case has still not yet been indicted. The parties remain engaged in discussions
concerning a possible disposition of the case. Most recently, on March 13, 2019, the Honorable
Gabriel W. Gorenstein, United States Magistrate Judge, ordered a 30-day continuance in the
interest of justice based on the parties’ representations that such discussions are ongoing.

                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney

                                          By:      /s/_______________
                                                 Martin S. Bell
                                                 Assistant United States Attorney
                                                 (212) 637-2463

cc:    All Counsel (via ECF)
